TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00066-CR


Alvie Eugene Bingham, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NO. B-05-1358-S, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Rosemary Rose, is ordered to tender a brief in this cause no later than August 30, 2007.
It is ordered June 13, 2007.
 

Before Chief Justice Law, Justices Puryear and Henson
Do Not Publish